Citation Nr: 0816315	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) in Reno, Nevada, which in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for PTSD.  

This case was previously before the Board in November 2005, 
at which time the claim was remanded for additional 
development.  The case was returned to the Board, and in 
February 2007, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
appealed the denial of the claim for service connection to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated September 2007, granted the 
Secretary's Motion to Vacate and Remand.  

In a November 2007 letter, the veteran was advised that he 
was entitled to an additional Board hearing as the Veterans 
Law Judge who had conducted the April 2005 hearing was no 
longer employed by the Board. See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  The veteran responded that 
he wished to attend another Board hearing at the RO.  The 
case was subsequently remanded by the Board to ensure due 
process in December 2007.  A personal hearing was conducted 
before the undersigned in February 2008.  Transcripts of the 
April 2005 and February 2008 hearings are associated with the 
claims file.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's claim for service connection.  So, regrettably, 
this claim is being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.




REMAND

In the Secretary's Motion, as granted by the Court, the 
Secretary found that VA failed to mail a March 2006 Stressor 
Detail Worksheet to the correct mailing address, so that the 
veteran could provide the relevant information required for a 
unit records search, as ordered by the Board in its November 
2005 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  It was further determined that the Board 
had failed to adequately address whether statements made by 
the veteran and a fellow service member established that the 
veteran's unit engaged in combat with the enemy.  
Accordingly, the Board finds that the veteran should be 
provided another opportunity to complete a Stressor Detail 
Worksheet so that VA may fulfill its statutory duty to assist 
the veteran verify his claimed in-service stressors and that, 
following this development, a determination should be made 
with regard to the veteran's combat status.  See 38 U.S.C.A. 
§ 5103A(b), (c) (VA must make a "reasonable effort" to 
obtain all relevant records, including records pertaining the 
claimant's service).  

While the Board acknowledges that the RO has obtained the 
veteran's service medical records and his personnel records, 
the Board notes that the RO has not attempted to obtain 
additional service records which may serve as confirmation of 
the alleged stressor events during service.  The Board 
observes that the veteran provided several letters detailing 
his alleged stressor events, as well as testified at April 
2005 and February 2008 Board hearings.  As discussed in the 
Secretary's Motion, the veteran alleged that his unit came 
under mortar attacks, small arms fire, and nightly fire.  The 
veteran also submitted a statement from an air liaison 
officer who also operated in Vietnam, in the vicinity of the 
veteran's unit, near the town of Bac Lieu.  The statement 
from the air liaison officer attempted to corroborate the 
veteran's claimed stressor, namely that his unit came under 
mortar attacks, during the period from March 1970 to 
September 1970.  At his February 2008 personal hearing, the 
veteran stated that mortar attacks and small arms fire 
occurred on a consistent basis from May 1970 to March 1971.  
Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  

Nonetheless, the RO has not requested information regarding 
the veteran's assignments and his unit's history from the 
National Archives and Records Administration (NARA) or the 
United States Army and Joint Services Records Research Center 
(JSRRC) with the specificity required to verify his purported 
stressors.  Nor is it clear that the RO received all of his 
service personnel records from the National Personnel Records 
Center (NPRC).  A denial solely because of an unconfirmed 
stressor is improper if the Joint Services Records Research 
Center (JSRRC) has not confirmed that the claimed stressor 
cannot be verified.  See, c.f., VA Adjudication Procedure 
Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 
32(k) (Aug. 1, 2006), and VA Adjudication Procedure Manual 
M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 15(l) 
(Sept. 29, 2006).  

In addition, the Board notes that, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The record does not reflect that the appellant has 
been provided notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice letter, which should advise 
the veteran that a disability rating 
and/or effective date, will be assigned 
in the event of award of any benefit 
sought.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App 473 (2006).

2.  Request from the veteran a 
comprehensive statement containing as 
much detail and information as possible 
regarding his alleged in-service 
stressors.  Ask that he provide the 
specifics of his claimed stressful events 
during service, such as the dates, 
locations, detailed descriptions of the 
incidents, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying details.  He is advised this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims occurred in service, so 
it is absolutely imperative that he is 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  With the information provided by the 
veteran, including his testimony at his 
April 2005 and February 2008 Board 
hearings, review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared regardless 
of whether the veteran provides any 
additional statements.  Send this summary 
and a copy of his DD Form 214 and all 
associated service documents to the JSRRC 
at Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  The JSRRC should be 
requested to provide any additional 
information that might corroborate his 
alleged stressors.  

4.  Request any/all additional available 
service personnel records from NARA, the 
NPRC, and the Defense Personnel Records 
Imaging System.  These agencies also 
should be requested to furnish the unit 
history for the unit to which the veteran 
was assigned in Vietnam.  

If no additional service records or unit 
histories can be found, or if they have 
been destroyed, ask for specific written 
confirmation of that fact.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service--as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

6.  If, and only if, the veteran's in- 
service stressors are corroborated and/or 
his unit is shown to have participated in 
combat or combat situations as 
contemplated in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the presence and 
etiology of PTSD.  The RO should identify 
to the examiner the stressor deemed 
verified by VA, and the examiner should 
be requested to identify the stressor 
that serves as the basis for any PTSD 
diagnosis.  The examiner should also note 
the diagnostic criteria utilized to 
support the diagnosis under DSM-IV and 
should comment upon what specific 
symptoms are attributable to PTSD, as 
opposed to symptoms referable to any 
nonservice-connected disabilities 
(whether mental and/or physical).  

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

7.  After undertaking any additional 
development deemed appropriate, the AOJ 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, the 
RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

